Eldredge failed to respond to the complaint, and the panel proceeded on a
                   default basis with the charges deemed admitted. SCR 105(2). Eldredge
                   was served with the complaint and notice of the hearing date and time,
                   but he did not appear at the hearing. The panel concluded that counts 7
                   through 41 were established by clear and convincing evidence. 2
                                 This court's automatic review of a disciplinary panel's findings
                   and recommendations is de novo. SCR 105(3)(b); In re Discipline of Stuhlt,
                   108 Nev. 629, 633, 837 P.2d 853, 855 (1992). "Although the
                   recommendations of the disciplinary panel are persuasive, this court is not
                   bound by the panel's findings and recommendation, and must examine the
                   record anew and exercise independent judgment."           In re Discipline of
                   Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has
                   the burden of showing by clear and convincing evidence that Eldredge
                   committed the violations charged. In re Discipline of Drakulich, 111 Nev.
                   1556, 1566, 908 P.2d 709, 715 (1995).
                                 After reviewing the record of the disciplinary proceedings in
                   this matter, we conclude that clear and convincing evidence supports the
                   panel's findings that Eldredge committed the violations alleged in counts 7
                   through 41 of the complaint. We further conclude that the panel's
                   recommended discipline is appropriate considering the aggravating factors
                   (dishonest or selfish motive, pattern of misconduct, multiple offenses, bad
                   faith obstruction of the disciplinary proceeding, refusal to acknowledge the
                   wrongful nature of conduct, vulnerability of the victims, and indifference
                   to making restitution), SCR 102.5(1), and mitigating factors (absence of

                         2 The panel dismissed counts 1 through 6 due to the lack of evidence
                   establishing any violation of the Rules of Professional Conduct.



SUPREME COURT
       OF
    NEVADA
                                                           2
(0) 1947A criet.
                 prior disciplinary record and inexperience in the practice of law) identified
                 by the panel, SCR 102.5(2). While Eldredge challenges the panel's denial
                 of his request for a continuance of the formal hearing and his motion for
                 relief under NRCP 59, NRCP 60, and SCR 105(2), we conclude that those
                 decisions were not improper. Accordingly, attorney Anan Mark Eldredge
                 is hereby irrevocably disbarred. SCR 102(1). Additionally, Eldredge shall
                 pay the costs of the disciplinary proceeding within 30 days of receipt of the
                 State Bar's memorandum of costs, see SCR 120, and shall comply with
                 SCR 115. The State Bar shall comply with SCR 121.1.
                               It is so ORDERED.


                                                     •-etA, , C.J.
                                          Hardesty


                                                           r—Pcu'- 11P")
                                                                      '2               ,J
                 Parraguirre                                 Douglas




                                                             Saitta




                 Gibbons                                     Pickering




                 cc: Chair, Southern Nevada Disciplinary Board
                      Michael J. Warhola, LLC
                      Bar Counsel, State Bar of Nevada
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e